DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al (4,813,385).
6.	Regarding to claim 1, Yamaguchi et al disclose an air cleaner (1 in Fig. 4) for an internal combustion engine, comprising a base member (lower part of 6a) including a base wall extending substantially horizontally, the base wall defining an outlet passage (10) in a central part thereof; a cover member (upper part of 6a) attached to an upper side of the base wall to jointly define a filter chamber, a connecting chamber (59) extending from an upper part of the filter chamber in a prescribed direction, a passage chamber (lower part of 5A) connected to a lower end of the connecting chamber (59) via a communication hole, and an air inlet (53) communicating the passage chamber with outside; a substantially annular filter element (8, col. 3, line 66) positioned on the base wall inside the filter chamber and having an internal space communicating with the outlet passage (10), a passage member (54) including a plate-like base portion defining a lower end of the passage chamber (lower part of 5A), a circular hole passed through the base portion, an air ejection pipe having an upper end jointly connected to the communication hole in an air tight manner and extending through the circular hole of the base portion in a coaxial manner, an annular air inlet passage defined between air ejection pipe and the circular hole, and a plurality of guide vanes (55) extending radially between an outer circumferential surface of the air ejection pipe and an inner circumferential surface of the corresponding circular hole; and a case member (5B) attached to a lower end of the passage member (54) and defining cylindrical or conical separation chambers communicating with the respective annular air inlet passages and with lower ends of the respective air ejection pipes.  Yamaguchi et al further show 
7.	Regarding to claim 2, Yamaguchi et al disclose the passage member comprising a flange (52 in Fig. 6) that is commonly connected to the upper ends of the air ejection pipes (54), the flange (52) having a peripheral part that abuts an annular shoulder surface facing downward provided along a periphery of the communication hole (see details of Fig. 6).

9.	Regarding to claim 4, Yamaguchi et al show in Figures 4 and 6 that an upper end (6a) of the case member (6) abuts a lower surface of a peripheral part of the base portion and an annular shoulder surface facing downward defined by the cover member (6).
10.	Regarding to claim 5, Yamaguchi et al disclose the guide vanes (55 in Figs. 4 & 6) arranged in each annular air inlet passage at a regular angular interval, and are inclined with respect to a plane perpendicular to an axial direction of the corresponding annular air inlet passage by an angle of 30 degrees to 37 degrees.
11.	Regarding to claim 6, Yamaguchi et al show in Fig. 6 that the guide vanes configured not to overlap one another as seen in the axial direction of the corresponding annular air inlet passage.
12.	Regarding to claim 7, Yamaguchi et al disclose the separation chambers are defined by respective cup members (5B in Fig. 6) projecting downward from a common flange (52) provided in an upper end of the case member.
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,578,061 B2 and over claims 1-8 of U.S. Patent No. 10,920,720 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the same subject matter which is an air cleaner including a base member with a base wall extending substantially horizontally, and a cover member attached to an upper side of the base wall to jointly define a filter chamber for receiving a filter element therein, wherein the air cleaner further a passage member communicating with the filter chamber and incorporated with a plurality of air ejection pipes each surrounded by an annular air inlet passage fitted with guide vanes for rotating the air flow, and a case member defining separation chambers for separating dust from the rotating air flow, and the passage member is interposed between the cover member and the case member.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        June 07, 2021